                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  RICHARD E. DAVIS,                                  )
                                                     )
          Plaintiff,                                 )         Civil Action No. 3:14-CV-507-CHB
                                                     )
  v.                                                 )
                                                     )      MEMORANDUM OPINION AND
  HARTFORD LIFE & ACCIDENT                           )       ORDER ON OBJECTIONS TO
  INSURANCE COMPANY,                                 )     MAGISTRATE JUDGE’S OPINION
                                                     )             AND ORDER
          Defendant.
                                        ***    ***       ***    ***
       This matter is before the Court on the plaintiff’s Objection to Magistrate Judge’s Opinion

and Order [R. 104] and the defendant’s Motion for Leave to File Response to Plaintiff’s

Objection to Magistrate Judge’s Opinion and Order [R. 106].

       This discovery dispute dates back at least three years. On July 21, 2015, the plaintiff

filed a motion to compel responses to interrogatories and requests for production. [R. 27] After

briefing, on November 24, 2015, Senior Judge Russell granted the motion in part and denied it in

part. [R. 35] Eventually, after additional discovery and motion practice, the plaintiff filed

another motion to compel on October 23, 2017, this time regarding his second set of requests for

production. [R. 95] On January 9, 2018, after briefing, Magistrate Judge Lanny King signed an

Opinion and Order granting in part and denying in part this second motion to compel. [R. 103]

Specifically, Magistrate Judge King denied the motion to compel as to Requests for Production

numbers 27-32 and 34-38, and both parties’ requests for attorneys’ fees and costs. [R. 103 at 20-

21] However, Magistrate Judge King granted in part the motion as to compel as to Request for

Production number 33. Id. at 14-15, 20. On January 23, 2018, the plaintiff filed objections to the

Magistrate Judge’s Opinion and Order. [R. 104] On February 6, 2018, the defendant moved for



                                                -1-
leave to file a response to the plaintiff’s objections [R. 106], to which motion the plaintiff

responded [R. 107].

                           I.       Motion for Leave to File Response

         As a preliminary matter, the Court will grant the defendant’s Motion for Leave to File

Response to Plaintiff’s Objection to Magistrate Judge’s Memorandum Opinion and Order [R.

106]. Local Rule 72.2, titled “Objections to Non-Dispositive Ruling of Magistrate Judge,”

clearly provides that “[u]nless directed by the Court, no party may file any response to a

written objection.” LR 72.2 (emphasis added). Thus, the local rule clearly contemplates the

discretionary authority of the Court to grant leave for a party to file a response to a written

objection to a Magistrate Judge’s non-dispositive ruling. The rule does not contain a blanket

“clear prohibition on [such] responses” even where the Court grants leave to file one. Contra R.

107 at 1. Because the Court believes that the defendant’s response will aid it in resolving the

issues, it will grant the motion to file the response and deem the response to be already timely

filed.

             II.       Standard of Review for Objections to Magistrate Judge’s Order

         Under Fed. R. Civ. P. 72, the district court reviews timely objections to a magistrate

judge’s order on non-dispositive matters under a “limited” standard of review: the district court

“must . . . modify or set aside any part of the order that is clearly erroneous or is contrary to

law.” Massey v. City of Ferndale, 7 F.3d 506, 509 (6th Cir. 1993); Fed. R. Civ. P. 72(a).

         A finding of fact “is clearly erroneous when ‘the reviewing court on the entire evidence is

left with the definite and firm conviction that a mistake has been committed.’” Fausz v. NPAS,

Inc., No. 3:15-CV-00145-CRS-DW, 2017 WL 1227943, at *2 (W.D. Ky. Mar. 31, 2017); Knox

v. Prudential Ins. Co. of Am., No. 3:13-CV-00424-CRS, 2014 WL 7004067, at *2 (W.D. Ky.



                                                 -2-
Dec. 10, 2014) (both citing Heights Cmty. Cong. v. Hilltop Realty, Inc., 774 F.2d 135, 140 (6th

Cir. 1985). Under this standard, the question is not whether the magistrate judge’s factual

conclusions were “the best or only conclusion[s] that can be drawn from the evidence.” Knox,

2014 WL 7004067 at *2 (citing Tri-Star Airlines, Inc. v. Willis Careen Corp. of Los Angeles, 75

F. Supp. 2d 835, 839 (W.D. Tenn. 1999)). “This standard does not permit the reviewing court to

substitute its own conclusion for that of the magistrate judge.” Tri-Star, 75 F. Supp. 2d 835 at

839. Instead, the court need only “determine if there is any evidence to support the magistrate

judge’s finding and that the finding was reasonable.” Id.; Knox, 2014 WL 7004067 at *2.

       By contrast, “[t]he magistrate judge's legal conclusions . . . are subject to the plenary

contrary-to-law standard. A legal conclusion is contrary to law when it contradicts or ignores

applicable precepts of law, as found in the Constitution, statutes, or case precedent. Therefore,

the Court must exercise ‘independent judgment’ in reviewing the legal conclusions of the

magistrate judge.” Knox, 2014 WL 7004067 at *2 (citing Gandee v. Glaser, 785 F. Supp. 684,

686 (S.D. Ohio 1992), aff’d, 19 F.3d 1432 (6th Cir. 1994)) (internal citations omitted). Here, as

the Magistrate Judge’s Opinion and Order ably reviews both the facts and the applicable law, the

Court will only discuss those aspects of each which are necessary to resolve the plaintiff’s

objections.

                   III.        Objections to Magistrate Judge King’s Order

              A.      Request for Production No. 27 – “Claims Excellence” Manual

       The plaintiff first objects to the Magistrate Judge’s finding that he was not entitled to the

“Claims Excellence” manual (sought in Request for Production number 27), because he did not

prove that it was actually used in his claim or appeal. [R. 104 at 4-5]




                                                -3-
       The Court finds that Magistrate Judge King’s finding on this point was not clearly

erroneous. There is evidence to support his finding, and it is reasonable. The Magistrate Judge

based this finding on the deposition testimony of Annette Moore, the defendant’s Fed. R. Civ. P.

30(b)(6) witness. [R. 103 at 8] Moore’s deposition testimony contains no statement that the

manual is actually utilized in every claim and appeal, much less that it was used in the plaintiff’s

claim and appeal in particular. Rather, her testimony describes general training procedures

including use of the “Claims Excellence” manual. This is precisely the sort of general, non-

specific discovery which is disallowed in these types of ERISA cases (as discussed below).

       The plaintiff also objects that he is entitled to the production of these documents because

they “are part of the training the individuals received,” [R. 104 at 6], based on two cases: Myers

v. Anthem Life Ins. Co., 316 F.R.D. 186, 206 (W.D. Ky. 2016) and Mullins v. Prudential Ins. Co.

of Am., 267 F.R.D. 504, 520 (W.D. Ky. 2010). While Magistrate Judge King’s Order did not

analyze this argument, the Court finds the objection to be without merit, because the Order was

not contrary to either opinion.

       The plaintiff quotes two passages (one from each case) in support of his argument. [R.

104 at 6] However, he applied the wrong parts of those cases. Both quotations concern

interrogatories rather than requests for production. Yet, these cases also deal with parallel

requests for production of training documents, and on these requests, both cases flatly

contradict the plaintiff’s position that he is entitled to these materials simply because they were

used in training. In Mullins, the Court ruled that the defendant was required to produce training

materials or quality review procedures only “to the extent that such training materials or quality

review procedures were relied on” in the administration of the plaintiff’s claim. Mullins, 267

F.R.D. at 520 (emphasis added). Likewise, in Myers, the court ruled that the defendant was “not



                                                -4-
required to respond as to any general training procedures” and that training materials and

manuals were discoverable insofar as they were “utilized by the long term disability claims unit

in processing [the plaintiff’s] claim” but were not discoverable to the extent that they “were

merely available to, but not utilized by, the claims unit in processing [the plaintiff’s] case.”

Myers, 316 F.R.D. at 206-07, 210 (emphasis added). As noted above, the Magistrate Judge made

a reasonable finding that the deposition testimony did not show the manual was actually used in

conjunction with his claim or appeal. Thus, the prerequisite for production of the training

materials set out in both Mullins and Myers is not met in this case, and the Order’s application of

those cases was not contrary to law.

       For these reasons, the Court finds that the Magistrate Judge’s order as to these requests

for production contained no clear error and was not contrary to law.

       B.      Requests for Production Nos. 28 and 29 – Contracts/Agreements Between
                    HLAIC and Hartford Fire Insurance Company

       The plaintiff next objects to the Magistrate Judge’s finding of fact that several documents

have been produced that show the discretionary authority with regard to HLAIC (Hartford Life

and Accident Insurance Company) and Hartford Fire’s (Hartford Fire Insurance Company)

relationship. Specifically, the plaintiff says that “HLAIC has not provided any documents

concerning its relationship with Hartford Fire.” [R. 104 at 7 (emphasis original)] The plaintiff

also objects without citing to authority to the Magistrate Judge’s “application of the law” that the

plaintiff should have all he needs to determine the appropriate standard of review. Id. He argues

that “HLAIC has not provided any evidence of an agency relationship [between itself and

Hartford Fire] despite admitting responsive documents exist concerning a contract/agreement

between HLAIC and Hartford Fire. . . . HLAIC should not be permitted to make the assertion

that an agency relationship exists without providing Mr. Davis all the relevant information that

                                                -5-
exists.” Id. at 8. The plaintiff points to an “Organizational List” on the Securities and Exchange

Commission’s EDGAR website as evidence of “a lack of candor on the part of HLAIC” as to its

relationship with Hartford Fire, since HLAIC stated that it is a wholly owned subsidiary of

Hartford Fire, and the organizational list reflects a different corporate structure. [R. 104 at 7]

        First, the plaintiff’s inexplicable claim that no responsive documents have been produced

on this point is incorrect. 1 It is apparent from the record that the Magistrate Judge was correct

that HLAIC has produced the Plan [R. 30 at 21 (identifying the Bates numbers of the Benefit

Plan at issue in response to this request)]; an interrogatory response stating that employees of

Hartford Fire were acting on HLAIC’s behalf in connection with the plaintiff’s claim [R. 97-11

at 3]; and additional evidence, including evidence in the administrative record [R. 97 (citing to

administrative record)]. [R. 103 at 10-11] Thus, the Court finds no error in the Magistrate

Judge’s finding.

        Second, the plaintiff failed to show that the Magistrate Judge’s conclusion that he has all

the discovery he needs to determine the standard of review is contrary to law. The plaintiff does

not cite any authority showing that HLAIC’s purported “lack of candor” entitles him to

additional discovery on this topic, or that - given the uncertainty he claims as to the precise

corporate structures and agency relationships involved - he does not have all of the information

he needs to determine the standard of review. In his Order, the Magistrate Judge cited to Judge

Russell’s Memorandum Opinion and Order [R. 35], which in turn explained that “the Supreme

Court held that courts are to review a claimant’s challenge to his or her denial of benefits in an

ERISA action under a de novo standard of review unless the plan gives the fiduciary or


1
 Indeed, the plaintiff’s own Motion to Compel contradicts his claim when it states that “the mere fact that HLAIC
has previously provided declarations and deposition testimony on this topic does not prohibit Mr. Davis from
seeking further discovery to corroborate HLAIC and its witnesses’ statements.” [R. 95 at 14 (emphasis added)]


                                                       -6-
administrator discretionary authority to determine the claimant’s eligibility for benefits or to

interpret the terms of the plan. . . . Where the plan gives the fiduciary or plan administration

discretionary authority, an abuse of discretion standard of review applies.” [R. 103 at 10 (citing

R. 35 at 21 (citing Hays v. Provident Life & Acc. Ins. Co., 623 F. Supp. 2d 840, 842 (E.D. Ky.

2008) (quoting Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)) (emphasis

original))]. Having reviewed this authority, it is clear to the Court that these cases hold that it is

the benefit plan which gives discretionary authority to the administrator or fiduciary, and thus

determines the applicable standard of review. See Id.; Myers, 316 F.R.D. 186 at 199 (quoting

Davis v. Hartford Life & Accident Ins. Co., No. 3:14-CV-00507-TBR, 2015 WL 7571905, at *11

(W.D. Ky. Nov. 24, 2015) (citations omitted)). As mentioned, the Plan has already been

produced. Thus, the Magistrate Judge’s conclusion that sufficient responsive documents have

been produced to determine the standard of review was not contrary to law.

       For these reasons, the Court finds that the Magistrate Judge’s order as to these requests

for production contained no clear error and was not contrary to law.

            C.      Request for Production No. 30 – Claims Settlement Worksheet(s)
                                  Concerning Mr. Davis

       The plaintiff next objects to the Magistrate Judge’s denial of the motion to compel as to

the request for production seeking a “Claims Settlement Worksheet” if one exists, arguing for the

first time that the ERISA claim regulations require the production of such a document. [R. 104 at

8-9] However, this objection is moot. The defendant represented in a signed pleading, under

pain of sanctions under Fed. R. Civ. P. 11, that it “undertook extensive efforts to confirm that no

additional documents exist[] relating to [p]laintiff’s claim that were not already produced as part

of the Administrative Record” and that “this exhaustive inquiry” yielded no such worksheet. [R.

97 at 21] The Court concludes that this statement should be taken as a supplemental response to

                                                 -7-
the request for production. Forcing the defendant to send to the plaintiff a formal supplemental

disclosure stating the same thing would pointlessly elevate form over substance. See Knox, 2014

WL 7004067 at *3 (declining to overturn magistrate judge’s order disallowing discovery of

certain documents based on defendant’s representation of full disclosure); Hotwork-USA, LLC v.

ExCelsius Int’l, Ltd., No. CIVA 04-505 MSF, 2007 WL 689538, at *6 (E.D. Ky. Mar. 2, 2007)

(denying motion to compel as moot because it was clear to the Court from the plaintiff’s

response to the motion that plaintiff had stated it did not have any documents in its possession

that it had not already produced to the defendant). The plaintiff claims that Fed. R. Civ. P. 26(e)

– which requires that parties supplement discovery responses in a timely manner – requires a

supplemental discovery response in this situation but does not develop the argument or

demonstrate that the Magistrate Judge’s Order was contrary to Rule 26.

       For these reasons, the Court finds that the Magistrate Judge’s order as to these requests

for production contained no clear error and was not contrary to law.

        D.      Request for Production No. 31 – Each Document Referring to Davis Not
                                   Already Provided

       The plaintiff next objects to the Magistrate Judge’s Order denying Request for Production

number 31, on the basis that he did not challenge the defendant’s response to this request in his

motion to compel. [R. 104 at 9] However, the plaintiff does not argue that the order incorrectly

stated or applied the law. Thus, there is no controversy as to this issue, meaning that this portion

of the Magistrate Judge’s order ruling on that request for production is harmless dicta, and the

objection to it is moot.




                                                -8-
             E.      Request for Production No. 33 – Each Turnaround Time Report
                      Provided by University Disability Consortium

       The plaintiff next objects that the Magistrate Judge’s order incorrectly found that

information in the “Turnaround Time Reports” relating to other claimants was not relevant and

that “the documents ‘would undoubtedly contain confidential information’ in violation of

HIPAA.” [R. 104 at 10] The plaintiff argues that “[a]s this Court has already ruled, this

information is relevant as it can show HLAIC’s processes for ensuring the accuracy of decisions,

the contractual connection between UDC [University Disability Consortium] and HLAIC, and

the financial compensation HLAIC provided.” [R. 104 at 10-11 (citing R. 35 at 14)].

       The plaintiff’s description of the scope of discovery permitted by the previous Order is

overbroad. Those areas included (among other things) “documentation of administrative

processes designed only to check the accuracy of grants of claims (limited to claims guidelines

actually consulted to adjudicate plaintiff’s claims),” “contractual connections between [plan

administrator/payor] . . . and the reviewers utilized in Plaintiff’s claim,” and “financial

payments paid annually to the reviewers from the [administrator/payor].” [R. 35 at 14 (quoting

Pemberton v. Reliance Standard Life Ins. Co., No. CIV. A. 08-86-JBC, 2009 WL 89696, at *3

(E.D. Ky. Jan. 13, 2009)) (emphasis added)] Thus, the areas the previous Order ruled to be

relevant were limited to information regarding claims guidelines actually consulted, and

reviewers utilized in, adjudicating the plaintiff’s claim – which by definition is not the case for

other claims. The requested information does not include claims guidelines (or any other

administrative process) which has been shown to have actually been consulted to adjudicate the

plaintiff’s claims. The Court fails to see how the requested information would shed any

additional light on the contractual connections between UDC and HLAIC that the information

the Court has already ordered to be produced (that with regard to the plaintiff’s claim) would not.

                                                -9-
Finally, even though certain information about the financial compensation HLAIC provided to

all reviewers (such as an “incentive, bonus, or reward program[]or system[],” [R. 35 at 6

(citation omitted)]) could be relevant, there is no indication that the disallowed information

would include information on such a program or system. Rather, it appears that the only

financial information in the report would be “total charges for each referral” and would be

associated with specific reviewers and referrals, which is disallowed. [R. 96-2 at 19]; see Myers,

316 F.R.D. at 200 (allowing discovery of “information regarding compensation practices, as

opposed to compensation for any particular individuals” or as opposed to non-discoverable

“employee pay records”) (emphasis original).

       The portion of the Court’s previous Order which the plaintiff quotes does not expand the

areas of relevant inquiry to encompass documents relating to other claimants. In fact, it does the

exact opposite. First, it deals with interrogatories, not this request for production. In addition,

the second sentence after the plaintiff’s quote states that HLAIC “is also not required to

provide documents pertaining to other claimants as those documents are not relevant to

Davis’s claims, and they would undoubtedly contain confidential information ‘that could not be

produced without raising serious HIPAA and privacy concerns that make production of such

documents far more burdensome than potentially relevant.’” [R. 35 at 14-15 (quoting Mullins,

267 F.R.D. at 522) (emphasis added)]

       Assuming that the Magistrate Judge’s (and Senior Judge Russell’s) determination that the

disallowed reports are irrelevant to the plaintiff’s case is a legal conclusion, the Court is

convinced that this conclusion is not contrary to law. It hardly “contradicts or ignores applicable

precepts of law.” Knox, 2014 WL 7004067 at *2. On the contrary, Mullins - cited by both the

previous Order of this Court as well as the Order of the Magistrate Judge - indicates that



                                                - 10 -
materials regarding others’ claims are typically not relevant in ERISA litigation of this type. [R.

35 at 14-15; R. 103 at 15] In Mullins, the plaintiff requested “all documents that relate to any

legal or administrative action filed by any person insured or covered under [a] group insurance

contract” or, “[i]n other words . . . virtually every administrative appeal and ERISA suit filed by

any covered claimant under the . . . group disability insurance plan.” Mullins, 267 F.R.D. at 522.

The court found that such documents were “not relevant in any meaningful sense, other than to

clearly establish the dissatisfaction of other claimants who have failed to qualify for . . . benefits

themselves.” Id. It reasoned that “any inference based on such aggregate data,” including those

documents, “would be so speculative, and so far removed from the specific circumstances of [the

plaintiff’s] own claim, as to be virtually non-existent.” Mullins, 267 F.R.D. at 518.

        Like Judge Russell and Magistrate Judge King, the Court is persuaded that the logic of

Mullins applies to the requested information. The information is similar to that requested in

Mullins, as this aggregate data concerning other claims would be far removed from the specific

circumstances of the plaintiff’s claim, and any inference one might be able to draw about the

plaintiff’s claim from the disallowed report information would be minimal. See also Knox, 2014

WL 7004067 at *4 (“Statistical data, amassed from the results of many unrelated benefit claims,

would not account for the individualized circumstances leading to the decision in each case. The

Court will not alter the magistrate judge’s order to allow the discovery of status and outcome

reports.”).

        Likewise, there was evidence to support the Magistrate Judge’s reasonable finding of fact

that this information “would undoubtedly contain confidential information ‘that could not be

produced without raising serious HIPAA and [privacy] concerns that make production of such

documents far more burdensome than potentially relevant.’” [R. 103 at 15] For each referral, the


                                                - 11 -
report is supposed to include the name and claim identification number of the claimant, the

medical consultant’s name and specialty type, and the date the referral was received at the

vendor – information that could potentially allow one to match names, general information about

the type of claimed medical conditions, and an approximate claim date. [R. 96-2 at 16] 2 This

information clearly implicates serious HIPPA and privacy concerns. However, even if this were

not the case, the Court would still find that the Magistrate Judge did not err in his ruling with

regards to this request for production, because - as discussed above - the requested information is

not relevant.

         For these reasons, the Court finds that the Magistrate Judge’s order as to these requests

for production contained no clear error and was not contrary to law.

           F.    Requests for Production Nos. 32, 34-36 – Each List provided by UDC of
    its Approved Physician Reviewers; Physician Documentation; and Quarterly Reports
                                       from UDC

         The plaintiff next objects to the Magistrate Judge’s ruling denying discovery of lists of

approved physician reviewers; documentation confirming various information for each physician

used by UDC in relation to the plaintiff’s claim; and quarterly reports from UDC containing

information on “Medical Consultants.” The plaintiff claims, without citing to authority, that his

requests were timely and that the Magistrate Judge’s findings and application of the law were in

error. [R. 104 at 14] He also argues that he is entitled to the documents because they are part of

the contract (or relate to contractual requirements) and correspondence between HLAIC and

UDC, and that the Court has already ordered the production of documents that are part of the

contract or correspondence between the two. Id. at 12-14.



2
  The plaintiff argues that “[t]here is nothing in the reports that require the disclosure of personal information of any
individual whose claim/medical records were reviewed.” [R. 104 at 11] The Court is unpersuaded by this
undeveloped statement.

                                                         - 12 -
        The Court will not address the plaintiff’s objections to the Magistrate Judge’s findings as

to the timeliness of these requests, because even if the Court were to sustain that aspect of the

objection, it would not change the outcome. None of the Magistrate Judge’s findings of fact or

conclusions of law as to the plaintiff’s entitlement to these documents – even if they had been

timely requested – were erroneous.

        Although the plaintiff makes a perfunctory statement that “[t]he Magistrate Judge’s

findings and application of the law were in error,” he does not state any particular objection to

his findings that the requests unquestionably pertain to the credibility and professional

backgrounds of the UDC reviewers, and that HLAIC need not respond because it had previously

responded to similar requests. [R. 104 at 11] These undeveloped arguments do not demonstrate

clear error or anything contrary to law on the part of the Magistrate Judge, and the Court declines

to find it on these points.

        The plaintiff cites no authority for his argument as to why the list of approved physicians

is relevant. [R. 104 at 12] The Court finds that the Magistrate Judge’s conclusion that the list

was irrelevant was not contrary to law, given that here – as in Pemberton – the information

sought includes reviewers beyond those involved in reviewing the plaintiff’s claim, and “the

plaintiff has failed to point to any specific report or reviewer that exhibits bias.” Pemberton,

2009 WL 89696 at *3, *4.

        Neither does the plaintiff cite authority to support his argument that information from the

requests is relevant for reasons relating to the contractual relationship between the parties. [R.

104 at 13] Kentucky district courts have repeatedly found similar (and in some cases, identical)

discovery requests unlikely to uncover evidence regarding bias or conflict of interest, and thus

irrelevant. Contra R. 104 at 12-13; see Mullins, 267 F.R.D. at 514; Busch, 2010 WL 3842367 at



                                                - 13 -
*4; Pemberton, 2009 WL 89696 at *4. The plaintiff’s objection hinges on his argument that the

Court has already ordered the production of these documents because they are correspondence

between UDC and HLAIC, relate to “contractual requirements,” or are part of the contract itself.

However, the prior Order of the Court did not require such broad production as the plaintiff

describes. Far from ordering the production of all correspondence and all documents that “are

part of the contract between HLAIC and UDC,” contra R. 104 at 12, the Order directed that the

defendant produce “information concerning its contractual connections to the third parties and

the financial payments paid to them annually along with information concerning any

documentation of administrative processes designed only to check the accuracy of grants of

claims.” [R. 35 at 14] Next, citing Busch, the Court specifically held that HLAIC “is not

required to provide any response with regards to the credibility or professional backgrounds of

the third parties” or “documents pertaining to other claimants.” Id. The prior Order clearly

rejected the wide-ranging, “dragnet approach” the plaintiff is attempting to employ. See Knox,

2014 WL 7004067 at *3. The prior Order did not contain a hidden loophole allowing the

plaintiff to discover the disallowed information regarding credibility or professional

backgrounds, just because the contract between HLAIC and UDC might contain certain

requirements for third party reviewers, and the Court rejects the plaintiff’s strained reading to the

contrary.

        For these reasons, the Court finds that the Magistrate Judge’s order as to these requests

for production contained no clear error and was not contrary to law.

        G.     Requests for Production Nos. 37 and 38 – Information Related to Persons
                         Involved with Davis’ Claim or Appeal

       The plaintiff next objects to the Magistrate Judge’s finding that the plaintiff could have

requested the documents sought in Requests for Production numbers 37 and 38 in his first set of

                                               - 14 -
discovery requests but chose not to do so. [R. 103 at 19] The plaintiff complains that “[t]his

holding ignores the fact that Mr. Davis only became aware of potential issues with HLAIC’s

representations in discovery after conducting the depositions – when discussing the individuals’

relationship with HLAIC” and implies that he needs the requested information to determine the

applicable standard of review. The Court sees no clear error in the Magistrate Judge’s finding

that the plaintiff could have requested these documents in his first set of discovery requests. As

the Magistrate Judge found, the main difference between the information requested here and that

requested in the plaintiff’s first set of interrogatories is that the plaintiff now seeks any contract

or agreement between HLAIC and the persons who were involved in his claim or appeal. There

was evidence to support this reasonable conclusion, because it is clear from the record that there

was nothing stopping the plaintiff from requesting any such contract or agreement before; that he

chose not to do so before and now wishes he had does not mean he was unable to request them

earlier. The plaintiff does not cite to any specific deposition testimony or explain further why he

could not have requested any such contract or agreement before. In any event, as explained

above, the plaintiff has all the discovery needed to determine the standard of review because he

has already received the Plan.

        For these reasons, the Court finds that the Magistrate Judge’s order as to these requests

for production contained no clear error and was not contrary to law.

        Accordingly, having reviewed the Objection, the Motion for Leave to File Response, the

Response in Opposition to Motion for Leave to File Response, and the Response to Objection, and

the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:




                                                 - 15 -
1. The defendant’s Motion for Leave to File Response to Plaintiff’s Objection to

   Magistrate Judge’s Memorandum Opinion and Order [R. 106] is GRANTED.

   The Response [R. 107 and R. 108] is DEEMED timely filed.

2. The plaintiff’s Objection [R. 104] is OVERRULED.

3. Within fourteen (14) days from the date of entry of this Order, the parties SHALL

   file a joint report with proposed dates for the filing of each party’s dispositive motion

   and related briefing and - if the defendant has not already provided the limited

   discovery responsive to Request for Production number 33, as described in the

   Magistrate Judge’s Opinion and Order [R. 103] - the production of all remaining

   discovery.



This the 16th day of October, 2018.




                                       - 16 -
